Case 1:20-cr-00589-AKH Documen t10 Filed 12/14/20 Page 1of5

Case 1:20-cr-00589-AKH Document 9-1 Filed 12/11/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Protective Order
-vV- 20 CR 589 (AKH)
HECTOR CEREZO,
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
defense counsel, and the defendant having requested discovery under Federal Rule of Criminal
Procedure 16(a), the Court hereby finds and orders as follows:

|. Disclosure Material. The Government has made and| will make disclosure to the
defendant of documents, objects, and information, including electronically stored information
(“EST”), pursuant to Federal Rule of Criminal Procedure 16,|18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impdachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s
disclosure material may include material that (i) affects the privacy; confidentiality, and business
interests of individuals and entities; (ii) would impede, if prematurely disclosed, the Government’s
ongoing investigation of uncharged individuals; (iii) would risk ptejudicial pretrial publicity if
publicly disseminated; and (iv) is not authorized to be disclosed to the public or disclosed beyond
that which is necessary for the defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons, and property of loved ones, will

 
Case 1:20-cr-00589-AKH Document 10 Filed 12/14/20 Page 2 of 5

Case 1:20-cr-00589-AKH Document 9-1 Filed 12/11/20 Page 2 of5

be subject to risk of harm absent the protective considerations set forth herein. The Government’s
designation of disclosure material as sensitive disclosure material will be controlling absent
contrary order of the Court.
Business Confidential Information. Certain of the Government’s disclosure material,
referred to herein as “business confidential information,” may contain information that reveals
trade secrets or other information that may cause financial loss pr other harm to an affected
business entity and its stakeholder(s). The Government’s designation of disclosure material as
business confidential information will be controlling absent contrary order of the Court.
Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without the need for substantial
redaction and minimize any related litigation. It will also afford the defense prompt access to those
materials, in substantially unredacted form, which will facilitate the preparation of the defense.
Good Cause. There is good cause for entry of the protective order set forth herein.
Accordingly, it is hereby Ordered:
Disclosure material, including information obtained or derived from disclosure material,

shall not be disclosed by the defendant or defense counsel, including any successor counsel (‘the

defense’’), other than as set forth herein, and shall be used by the defense solely for purposes of
defending this action. The defense shall not post any disclosure material on any Internet site or
network site to which persons other than the parties hereto have access, and shall not disclose any
disclosure material to the media or any third party except as set forth below.

Disclosure material that is not sensitive disclosure material or business confidential

material may be disclosed by the defense to:

 
Case 1:20-cr-00589-AKH Document 10 Filed 12/14/20 Page 3 of 5

Case 1:20-cr-00589-AKH Document 9-1 Filed 12/.

11/20 Page3of5

(a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purpose

(b) Prospective witnesses for purposes of defending this

5 of defending this action; and

action.

Sensitive disclosure material and business confidential material may be disclosed by the

defense to:

(a) Personnel for whose conduct defense counsel i

s responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action; and

(b) Prospective witnesses for purposes of defending this action, provided, however, that

no such prospective witnesses may be provided with sensitive d:

sclosure material or business

confidential material or copies of sensitive disclosure material or business confidential material

for their own possession.

The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court. At any time, defense counsel

may request from the Government such authorization, in writing, for disclosure of disclosure

material beyond that otherwise permitted by this Order. The Government will promptly review

any such request and either provide authorization, in writing,

for the sought disclosure of

disclosure material or provide defense counsel with an explanation, jn writing, as to why the sought

disclosure of disclosure material cannot occur at that time, so

as to facilitate this Court’s

consideration of any disputes regarding the Government’s designation of disclosure material as

sensitive disclosure material and business confidential information.
This Order does not prevent the disclosure of any disclosure
held in this action, or to any judge or magistrate judge, for purp¢

disclosure material pertinent to any motion before the Court shou!

material in any hearing or trial
yses of this action. However,

id initially be filed under seal,

 
Case 1:20-cr-00589-AKH Document 10 Filed 12/14/20 Page 4 of 5

Case 1:20-cr-00589-AKH Document 9-1 Filed 12/11/20 Page 4 of 5

absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Federal Rule of Criminal Procedure 49.1.

The Government has advised that information that may be subject to disclosure in this case

may be contained within ESI that the Government has seized, pursuant to warrants issued during

the course of the investigation underlying this case or otherwise, from one or more devices. With

the consent of the undersigned defense counsel, the Government

is authorized to disclose the

entirety of such seized ESI as the Government believes may contain disclosure material, the

entirety of which will constitute disclosure material.

Return or Destruction of Material

Except for disclosure material that has been made part of the
shall return to the Government or securely destroy or delete all disc

of the expiration of the period for direct appeal from any verdict in

record of this case, the defense
losure material within 30 days

the above-captioned case; the

period of direct appeal from any order dismissing any of the charges in the above-captioned case;

or the granting of any motion made on behalf of the Government

above-captioned case, whichever date is later.

dismissing any charges in the

If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

The defense shall provide a copy of this Order to all persons to whom the defense has

disclosed disclosure material. All such persons shall be subject to the terms of this Order. Defense

counsel shall maintain a record of what disclosure materials have

been disclosed to which such

persons beyond personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purpose

s of defending this action.

 

 
Case 1:20-cr-00589-AKH Documen t10 Filed 12/14/20 Page 5of5

Case 1:20-cr-00589-AKH Document 9-1 Filed 12/11/20 Page 50f5

Retention of Jurisdiction

The provisions of this Order shall not terminate at the conclusion of the case, and the Court

will retain jurisdiction to enforce this Order following termination of the case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

By: el) Deseo efn Wright Baw Navember 4, 2020

THOMAS JOHN WRIGHT
Assistant United States Attorney
(212) 637-2295

Date: De¢cember 11, 2020

Jessica A. Masella
John M. Hillebrecht
Counsel for Defendant Hector Cerezo

 

 

 

 

SO ORDERED:

Dated: New York, New York

\eonbuor [Y_, 2020 D } Abn (SS
fs ; =
L N

 

- :
- fy

 

ORABLE ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE

 
